Citation Nr: 9923279	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for the 
residuals of a left shoulder injury with post traumatic 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel





INTRODUCTION

The veteran had active service from June to October 1975 and 
from August 1991 to September 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
decreased the veteran's disability rating from 30 percent to 
20 percent.

Initially, the Board notes that the veteran's claim was 
before the Board in June 1998.  At that time, it was remanded 
for further development.  Specifically, the RO was directed 
to obtain the veteran's Social Security Administration (SSA) 
records.  Review of the record indicates that the RO complied 
with the Board's directives, as required by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO obtained the 
veteran's SSA records and incorporated them into his claims 
file.  The veteran's SSA records show that the veteran 
receives SSA disability benefits for bipolar disorder and for 
a C5-C6 discectomy and fusion.

The Board also notes that the veteran has not asserted 
procedural defects in the RO's reduction of his disability 
rating.  See 38 C.F.R. § 3.105(e) (1998).  Rather, the 
veteran has asserted that the clinical evidence of record 
mischaracterizes the severity of his disability and that he 
continues to be entitled to a 30 percent evaluation.  Upon 
review of the procedural development documented in the 
veteran's claims file, the Board also finds no procedural 
defects in the RO's actions.  As such, the Board's analysis 
will focus on the clinical evidence of record, the applicable 
schedular criteria, and the propriety of both a 20 percent 
evaluation and a 30 percent evaluation.

Service connection for a left shoulder injury with traumatic 
arthritis was granted in a March 1993 rating decision, and a 
30 percent evaluation was assigned.  In a July 1994 rating 
decision, the RO proposed to reduce the veteran's 30 percent 
evaluation to 10 percent, based upon a June 1994 VA 
examination.  The veteran disagreed with this proposed action 
and stated that his use of painkillers had masked the 
severity of his disability and that he had been able to 
extend his shoulder more than he could normally.  The veteran 
submitted no other evidence in support of his contentions.  
In a September 1994 rating decision, the RO decreased the 
veteran's 30 percent evaluation to 20 percent, effective 
December 1, 1994.  The veteran then filed this appeal.  This 
20 percent evaluation remains in effect.  Thus, restoration 
is the sole issue before the Board at this time. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to June 1994, the veteran's residuals of a left 
shoulder injury included tenderness on the anterior aspect of 
the left shoulder at the acromioclavicular joint, limited 
range of motion, and x-ray evidence of degenerative joint 
disease of the left acromioclavicular joint.

3.  Subsequent to June 1994, the veteran's residuals of a 
left shoulder injury include moderately severe myofascial 
pain syndrome primarily involving the shoulder girdle and 
moderate to severe post traumatic arthritis of the left 
acromioclavicular joint.

4.  Material and sustained improvement of the veteran's 
residuals of a left shoulder injury, with post traumatic 
arthritis, has not been demonstrated since June 1994.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 30 percent 
evaluation for the residuals of a left shoulder injury, with 
post traumatic arthritis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.7, 
4.71a, Diagnostic Code 5201, and 4.73, Diagnostic Code 5301 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

VA regulation permits reduction of an assigned disability 
rating where it can be demonstrated, through the issuance by 
the RO of a proposal setting forth all material facts and 
reasons for a reduction, that such an action is warranted.  
38 C.F.R. § 3.105(e).  Set guidelines are to be implemented, 
so as to produce the greatest degree of stability of 
disability ratings, consistent with the laws and regulations 
governing disability compensation.  38 C.F.R. § 3.344 (1998).  
VA regulation direct the RO to reflect the following 
considerations in their reduction determinations: whether the 
most recent examination is full and complete, when compared 
to prior examinations upon which payments were authorized or 
continued; whether, in instances where a reduction involves a 
disease subject to temporary or episodic improvement, the 
evidence of record is such as to warrant the reduction based 
on the results of one examination; and whether evidence of 
material improvement in the physical or mental condition of 
the veteran indicates a reasonable certainty that such 
improvement will be maintained under the ordinary conditions 
of life.  Id.

As to the above, however, the Board notes that under 
38 C.F.R. § 3.344(c) (1998), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, since the initial 30 percent evaluation 
was assigned in March 1993, effective September 1992, and 
reduced to 20 percent in September 1994, effective December 
1994, it had not been in effect for the requisite period of 
time.  As such, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are not directly applicable in this instance.

The veteran's residuals of a left shoulder injury, with post 
traumatic arthritis, are addressed by the schedular criteria 
applicable to both the musculoskeletal system and to muscle 
injuries.  See 38 C.F.R. Part 4, §§ 4.71a, 4.73 (1998).  
Specifically, Diagnostic Code 5201 (Arm, limitation of motion 
of) provides for a 20 percent evaluation where motion is 
limited at shoulder level, involving either the major or 
minor side.  A 20 percent evaluation is also warranted where 
motion is limited between the side and shoulder level, 
involving the minor side.  A maximum 30 percent evaluation is 
warranted where motion is limited to 25 degrees from the side 
and involves the minor side.

Diagnostic 5301 defines the function of Muscle Group I as the 
upward rotation of the scapula and elevation of the arm above 
shoulder level.  Extrinsic muscles of the shoulder girdle 
include the trapezius, the levator scapulae, and the serratus 
magnus.  A 10 percent evaluation is warranted where there is 
evidence of moderate disability, involving either the 
dominant or non-dominant side.  A 20 percent evaluation is 
warranted where there is evidence of moderately severe 
disability, involving the non-dominant side, and a maximum 30 
percent evaluation is warranted where there is evidence of 
severe disability, involving the non-dominant side.

With respect to the veteran's post traumatic arthritis, 
Diagnostic Code 5010 (Arthritis, due to trauma) provides for 
rating as degenerative arthritis.  In turn, Diagnostic Code 
5003 (Arthritis, degenerative) provides for rating on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint (or joints) involved.  
However, where the limitation of motion for the specific 
joint (or joints) involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a rating can be based 
upon x-ray evidence.

In evaluating limitation of motion, provisions found in 
38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Background

The evidence of record pertinent to the veteran's appeal 
consists of VA treatment records (dated from November 1992 to 
February 1995) and four VA examinations (conducted in January 
1993, in June 1994, in October 1997, and in March 1999).

The veteran's VA treatment records (dated from November 1992 
to February 1995), in pertinent part, reflect the veteran's 
in-service injury to his left shoulder and a diagnosis of a 
rotator cuff disorder.  The records also indicate that the 
veteran's left shoulder disability was exacerbated by a motor 
vehicle accident in November 1992.  Later records, dated 
after May 1994, pertain primarily to the veteran's depression 
and anxiety.

The January 1993 VA examination reflects the veteran's 
service medical history.  It also reflects the veteran's 
November 1992 automobile accident.  Physical examination 
found tenderness on the anterior aspect of the left shoulder, 
at the area of the acromioclavicular joint, but there was no 
shoulder joint swelling.  The veteran was unable to lift his 
arm and shoulder above his head.  He could abduct to 50 
degrees.  There was no atrophy of the muscles of the arm, and 
radial pulses were normal.  The provisional diagnosis was 
probable torn rotator cuff.  However, a contemporaneous MRI 
of the left shoulder was normal and showed no evidence of a 
torn rotator cuff.  An x-ray study of the veteran's left 
shoulder showed degenerative joint changes of the left 
acromioclavicular joint.  No other remarkable findings were 
seen.  

The June 1994 VA examination reflects the veteran's reports 
of having continued to have had difficulties with his left 
shoulder.  Follow-up treatment included steroid injections, 
physical therapy, and the use of Ibuprofen.  It was noted 
that the veteran was right handed.  The veteran also 
complained of continued stiffness, soreness, and weakness of 
the left shoulder.  Physical examination of the left shoulder 
showed no deltoid atrophy, and there was no acromioclavicular 
tenderness at the present time.  The veteran could externally 
rotate the shoulder from zero to nearly 90 degrees, and he 
could internally rotate his shoulder from zero to 90 degrees.  
Flexion was from zero to 160 degrees, and abduction was from 
zero to 130 degrees.  The veteran had fair strength on 
abduction beyond 90 degrees, and there was no significant 
discomfort with forced internal and external rotation.  There 
were no clinical signs of definite impingement.  A 
contemporaneous x-ray study of the shoulder showed no gross 
bony abnormalities.  The diagnosis was history of pain, left 
shoulder, clinically consistent with tendinitis in the right-
handed veteran.

The October 1997 VA examination references the veteran's 
service medical history and the various diagnoses made 
concerning the veteran's left shoulder. It was noted that 
several examiners believed that the veteran had a possible 
rotator cuff strain and that several other examiners believed 
that the veteran had bicipital tendinitis.  The veteran's 
treatment at the VA was also referenced, and the examiner 
noted that the veteran had been seen on numerous occasions 
complaining of varying degrees of discomfort in his left 
shoulder.  Those examinations usually showed tenderness over 
the anterior aspect of the shoulder, in the region of the 
bicipital tendon.  Currently, the veteran complained of 
weakness in the left shoulder and intermittent to almost 
constant pain and throbbing in the "right" shoulder.  The 
veteran also complained of intermittent episodes of numbness 
and tingling in the palm and fingers of his hand.  The 
veteran was taking Motrin, which improved his pain to some 
degree.  He awakened at night sometimes as a result of his 
shoulder pain.  Physical examination revealed that the 
veteran stood with the left shoulder maintained in a slightly 
inferior posture, compared to the right shoulder muscle.  The 
veteran demonstrated numerous trigger point areas in the 
trapezius, supraspinatus, infraspinatus, deltoid and pectoral 
muscles, which reproduced his pain and tingling symptoms.  
Abduction was to 90 degrees both actively and passively, 
accompanied by complaints of pain and shaking of the left 
upper extremity.  Forward flexion was to 90 degrees, again 
accompanied by shaking and trembling and complaints of pain 
both actively and passively.  The veteran had 10 degrees of 
hyperextension of the shoulder and 60 degrees of external 
rotation and 80 degrees of internal rotation.  Attempts to 
passively raise the veteran's arm above 90 degrees were met 
with considerable resistance, as well as complaints of pain 
and much grimacing.  The veteran did not demonstrate any 
significant tenderness over the anterior lateral rotator cuff 
area, as well as over the bicipital tendon region.  His gross 
motor strength was graded as good, and the veteran had intact 
light sensation and pain discrimination in the left upper 
extremity.  A contemporaneous x-ray study of the left 
shoulder showed what appeared to be a normal glenohumeral 
joint.  There was a suggestion of some mild degenerative 
changes of the left acromioclavicular joint.  The recorded 
impressions were myofascial pain syndrome in the left upper 
extremity, primarily involving the shoulder girdle, 
moderately severe, and acromioclavicular degenerative joint 
disease, left, mild.  The examiner commented that it did not 
appear from this examination that the veteran had a rotator 
cuff tear.  He appeared, instead, to be primarily manifesting 
symptoms related to a myofascial pain syndrome.  The examiner 
found the initial pathology as to the veteran's left shoulder 
injury to be somewhat conjectural, as diagnoses of rotator 
cuff tear and bicipital tendinitis had been given.

The March 1999 VA examination indicates that the veteran is 
right-handed and reflects his service medical history as to 
his left shoulder.  The veteran complained of continued pain, 
and weather change was a particular problem.  Any overhead 
activity caused pain.  If the veteran slept the wrong way at 
night, he would awake in the morning in pain.  The veteran 
also stated that he would awake sometimes in discomfort.  The 
veteran took Ibuprofen.  Lifting anything heavy caused pain 
in the shoulder area, and the veteran reported left shoulder 
drooping when compared to the right shoulder.  The veteran's 
left shoulder was also weak.  Physical examination revealed 
the veteran's posture to be slightly depressed on the left 
side, as compared to the right side.  Upward elevation on the 
left was to 90 degrees actively and on the right, to 180 
degrees actively.  It was noted that the veteran went to 180 
degrees on the left passively, with pain.  The veteran 
externally rotated to 70 degrees on the right and to 30 
degrees on the left.  The veteran had good motor strength 
about the shoulder.  There was tenderness to palpation 
primarily in the biceps groove and over the acromioclavicular 
joint.  A contemporaneous x-ray study of the left shoulder 
revealed moderate to severe post traumatic arthritis at the 
acromioclavicular joint and a subacromial spur.  The 
diagnoses were bicipital tendinitis, left shoulder moderate, 
and acromioclavicular joint post traumatic arthritis, 
moderate to severe.

III.  Analysis

Upon review of the pertinent clinical evidence of record, the 
Board finds that the veteran is entitled to restoration of 
his 30 percent disability rating.

Initially, the Board points out that the veteran is service-
connected for residuals of a left shoulder injury.  The 
clinical evidence of record shows that the veteran is right-
side dominant and that the left side is his minor side.  
Accordingly, the Board focuses its analysis on those 
provisions applicable to the minor/non-dominant side.

In this instance, the Board notes that the veteran was 
initially evaluated under Diagnostic Code 5201.  As discussed 
above, Diagnostic Code 5201 provides for a 20 percent 
evaluation where motion is limited at shoulder level, 
involving either the major or minor side.  A 20 percent 
evaluation is also warranted where motion is limited between 
the side and shoulder level, involving the minor side.  A 
maximum 30 percent evaluation is warranted where motion is 
limited to 25 degrees from the side and involves the minor 
side.  The veteran was initially assigned the maximum 
evaluation available for involvement of the minor side.

In comparing the clinical evidence of record upon which the 
RO assigned the initial 30 percent evaluation and the 
evidence upon which it reduced the veteran's evaluation to 20 
percent, the Board does, admittedly, note that range of 
motion testing indicated that the veteran's left shoulder 
disability had improved.  However, the RO had not considered 
the veteran's VA treatment records, which documented numerous 
complaints by the veteran as to varying degrees of discomfort 
in his left shoulder and clinical findings of tenderness over 
the anterior aspect of the shoulder, in the region of the 
bicipital tendon.  As such, the Board is not persuaded that 
the veteran's demonstrated increased range of motion of the 
left shoulder upon VA examination in June 1994 indicated a 
sustained improvement in the veteran's disability.  In 
addition, VA examinations in both October 1997 and March 1999 
found the veteran to have a moderately severe myofascial pain 
syndrome in the left upper extremity primarily involving the 
shoulder girdle and moderate to severe acromioclavicular 
joint post traumatic arthritis, respectively.

Admittedly, the clinical evidence of record fails to support 
a 30 percent evaluation under Diagnostic Code 5201.  However, 
case law directs the RO and the Board to consider all 
possibly applicable schedular criteria.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As such, based upon the 
nature of the veteran's left shoulder injury and its 
residuals, the Board finds Diagnostic Code 5301, addressing 
muscle injuries, for application here.

As discussed above, Diagnostic 5301 defines the function of 
Muscle Group I as the upward rotation of the scapula and 
elevation of the arm above shoulder level.  Extrinsic muscles 
of the shoulder girdle include the trapezius, the levator 
scapulae, and the serratus magnus.  A 10 percent evaluation 
is warranted where there is evidence of moderate disability, 
involving either the dominant or non-dominant side.  A 20 
percent evaluation is warranted where there is evidence of 
moderately severe disability, involving the non-dominant 
side, and a maximum 30 percent evaluation is warranted where 
there is evidence of severe disability, involving the non-
dominant side.

In this case, the veteran's residuals of his left shoulder 
disability have been qualified as both moderately severe and 
as moderate to severe.  As noted above, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7.  

The Board had noted the impressions of a myofascial pain 
syndrome in the left upper extremity and the fact that there 
appears to be a psychological overlay between the veteran's 
psychiatric disability and his shoulder disability.  However, 
the Board is also acutely aware of the doctrine of reasonable 
doubt.  As the U.S. Court of Appeals for Veterans Claims 
(Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 
754-55, 102 S.C.t. 1388, 1395, 71 L.Ed.2d 599 (1992)).  As 
currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.

The codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102 (1998), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

Diagnostic Code 5301 provides for a 20 percent evaluation for 
moderately severe disability and a maximum 30 percent 
evaluation for severe disability, both involving the non-
dominant side.  As such, given the relative equipoise between 
the evidence that supports and refutes the RO's determination 
in this case, and giving the benefit of the doubt to the 
veteran as to the severity of the veteran's left shoulder 
disability, the Board finds that the disability picture 
continues to more nearly approximate the schedular criteria 
required for a 30 percent evaluation that that required for a 
20 percent evaluation.  See 38 C.F.R. part 4, § 4.7.  
Accordingly, the veteran's disability rating is restored to 
30 percent.

In this instance, the Board has focused its analysis and 
reached its decision based upon schedular criteria other than 
that considered by the RO both in its initial rating action 
and its subsequent reduction.  The Board notes that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  However, 
the Board reiterates the requirement to consider all 
schedular criteria possibly for application, see Schafrath, 
supra, and stresses that the RO eventually considered the 
schedular criteria applicable to muscle injuries, 
specifically Diagnostic Code 5301, and provided the veteran 
with notice of these criteria in a supplemental statement of 
the case dated in November 1997.

As to Diagnostic Code 5301, the Board notes that the 
schedular criteria applicable to muscle injuries were revised 
effective July 3, 1997, during the pendency of this appeal.  
Generally in a case such as this, the RO would be afforded an 
opportunity to evaluate the veteran's disability under both 
criteria, applying whichever were most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, in this respect, the Board notes both prior to and 
on July 3, 1997, the various levels of disability (slight, 
moderate, moderately severe, and severe) and the 
corresponding evaluations assigned under 38 C.F.R. Part 4, 
§ 4.73 remained unchanged.  In practical effect, then, 
neither version of Diagnostic Code 5301 is more favorable to 
the veteran, and the veteran would be evaluated at 30 percent 
regardless of the criteria applied.  Cf 38 C.F.R. Part 4, 
§§ 4.56, 4.73 (prior to and on July 3, 1997).  Moreover, the 
veteran is not prejudiced by the Board's action in this 
instance, as the veteran's 30 percent evaluation has been 
restored and would have been restored regardless of the 
version applied.

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In this case, the veteran 
was also evaluated as 20 percent disabled for his left 
shoulder disability.  In DeLuca, the Court directed the Board 
to provide adequate reasons and bases addressing the degree 
or "extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
Such symptoms must be taken into account in deciding this 
case.   

The Board stresses that it has assigned the maximum 
disability rating provided for under Diagnostic Code 5301, 30 
percent.  A 30 percent evaluation is also the maximum 
evaluation provided for under Diagnostic Code 5201, involving 
the minor side.  Finally, the Board stresses that the 
veteran's statements as to this claim indicate that he sought 
only restoration of his 30 percent evaluation and not 
entitlement to an evaluation in excess of 30 percent.  
Accordingly, this claim has been granted and, under the 
guidance supplied by the Court in AB v. Brown, 6 Vet. App. 35 
(1993) and the United States Court of Appeals for the Federal 
Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
no other outstanding question of law or fact concerning the 
provision of benefits under the law administered by the VA 
remains unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, no other issue is before the Board at 
this time.


ORDER

Restoration of a 30 percent evaluation for residuals of a 
left shoulder injury, with post traumatic arthritis, is 
granted.


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

